NIMMONS, Judge.
Dexter T. Shanks appeals from the denial of his motion to vacate and set aside his judgment and sentence. We have considered the grounds asserted by Shanks’ motion to vacate and the court’s order which attaches to it a written negotiated sentence agreement signed by Shanks and his attorney. Each and every allegation of Shanks’ motion is directly refuted by that agreement. Thomas v. State, 419 So.2d 1141 (Fla. 1st DCA 1982); Loconte v. State, 382 So.2d 26 (Fla. 1st DCA 1979). Indeed, it affirmatively appears from the record that the defendant was sentenced to exactly that for which he bargained.
This appellant is not unlike many whose frivolous appeals consume trial and appellate courts’ valuable time which could better be spent on the consideration of cases involving litigants with meritorious claims. Perhaps our criminal justice system ought to become more sensitive to the need to employ methods and remedies which would deter those who would succumb to the temptation of initiating proceedings such as this by filing documents which, speaking charitably, take liberties with the truth.
AFFIRMED.
ERVIN and WENTWORTH, JJ., concur.